Citation Nr: 1341077	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  10-29 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a cesarean section scar.  

2.  Entitlement to service connection for acne with scars.  

3.  Entitlement to service connection for left foot heel spurs.  

4.  Entitlement to service connection for back pain, to include as secondary to residuals of a cesarean section scar, also claimed as low back pain.

5.  Entitlement to service connection for a urinary tract infection.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1986 to March 1989.  She also had a period of service in the U.S. Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina.  

The Waco, Texas RO subsequently assumed jurisdiction over this matter.  

In January 2012, the Board remanded this matter for further development.  As will be discussed below, with the exception of the issue of service connection for residuals of a cesarean section scar, this matter must once again be remanded for additional development.  Additional evidence was received in October 2013, without a waiver of initial RO consideration.  The evidence is not pertinent to the claim for residuals of a cesarean section scar and remand of the issue for initial RO consideration is not required.  See 38 C.F.R. § 20.1304 (2013).

The issues of service connection for acne with scars; left foot heel spurs; back pain, to include as secondary to residuals of a cesarean section scar, also claimed as low back pain; and a urinary tract infection are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 





FINDINGS OF FACT

The Veteran did not sustain a cesarean section scar during a period of active service or ACDUTRA/INACDUTRA, nor is any cesarean section scar causally or etiologically related to service.


CONCLUSION OF LAW

A cesarean section scar was not incurred in or aggravated by active service or during a period of ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Board notes that the Veteran's status has been substantiated.  In an April 2008 letter, the RO provided the Veteran with notice that informed her of the evidence needed to substantiate the claim.  The letter also told her what evidence she was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told her to submit relevant evidence in her possession. 

The United States Court of Appeals for Veterans Claims (Court) has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The April 2008 letter provided the Veteran with notice as to the disability rating and effective date elements of the claim. 

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting a veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

With regard to treatment records, as noted below, the Board is remanding this matter in an attempt to obtain additional treatment records per the Veteran's request with regard to all issues other than that for service connection for the cesarean section scar.  Additional attempts to obtain records with regard to this claim would not be fruitful as the Veteran has not claimed that the surgery which caused the scar happened during a period of active service or ACDUTRA/INACDUTRA.  Moreover, the records which pertain to the surgery that resulted in the scar are of record.  Hence, an additional attempt to obtain further records as it relates to this claim is not necessary.  

As it relates to the necessity for providing the Veteran with a VA examination in support of her claim, the Board notes that VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4) (2013).  The Court in McLendon v. Nicholson, 20 Vet. App. 79   (2006), provided further guidance, outlining that VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.

With respect to the need for an indication that a veteran's current disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, the Court stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology to include symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83  

The Board finds that the record does not contain sufficient evidence to warrant a VA examination or medical opinion under even the low threshold of McLendon. Service connection may be granted if it is shown a veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.306 (2013).  In the current case, the Veteran has not indicated, nor does the medical evidence of record show, that the Veteran's cesarean section surgery was performed during a period which would allow for service connection.  

For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating these claims.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . The condition at issue is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran seeks service connection for residuals of a cesarean section scar based on the procedure done in April 1989.  A review of the record reveals that the Veteran underwent a cesarean section on April 18, 1989.  The Veteran's service personnel records reveal that she separated from active service on March 28, 1989.  The Veteran service personnel records also do not reveal that she was on a period of ACDUTRA or INACDUTRA when the cesarean section took place.  The Veteran has also not indicated that the cesarean section took place during a period of active service or ACDUTRA/INACDUTRA.  

As noted above, the cesarean section scar is not a "chronic disease" which would allow for the application of the presumptive laws and regulations.  As the surgery which resulted in the scar for which the Veteran is claiming service connection occurred subsequent to her period of active service and not during a period of ACDUTRA./INACDUTRA, there has been no demonstration that the cesarean section scar for which the Veteran is claiming service was incurred in the line of duty.  

In sum, the preponderance of the evidence weighs against a finding that any claimed cesarean section scar is related to the Veteran's period of service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).


ORDER

Service connection for a cesarean section scar is denied.  


REMAND

Following the January 2012 Board remand, the AMC attempted to obtain treatment records from the Schofield Barracks Family Practice and Tripler Army Medical Center.  While treatment records were received from Schofield, Tripler Medical Center indicated that it did not have any records in its possession.  

In a January 2013 letter, the AMC informed the Veteran that it has been unable to obtain records from Tripler Medical Center.  

In a March 2013 report of contact, it was indicated that the Veteran had reported that her records were located at Lyster Army Health Clinic, Andrews Ave., Bldg. 301, Ft. Rucker, AL 36362.  It was noted that they should be listed under her husband's information, A. N.  

In an April 2013 statement in support of claim, the Veteran indicated that her medical records were located at Lyster Army Health Clinic, Medical Records Section, Andrews Ave., Bldg. 301, Fort Rucker, AL 36362-5350, under her name, along with what appeared to be her husband's, C.N., Social Security number.  

Based upon the foregoing, the Board has no other alternative than to request the records from this facility as they may pertinent to the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all treatment records of the Veteran from Lyster Army Health Clinic, Medical Records Section, Andrews Ave., Bldg. 301, Fort Rucker, AL, 36362-5350, which will be found either under the name of the Veteran or the name of her husband, C.N.  If these records are unavailable, the AMC/RO should document the attempts that were made to obtain these records 

2.  After performing the above, and any other development deemed appropriate, to include VA examinations if necessary, the issues on appeal should be readjudicated, to include consideration of all evidence received after the statement of the case.  If any of the benefits sought on appeal are not granted, the Veteran and her representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


